Title: Abigail Adams to John Adams, 22 February 1793
From: Adams, Abigail
To: Adams, John


my dearest Friend
Quincy Feb’ry 22 1793—
my Last Letter was written to you in Bed I write this from my chair, my fever is leaving me and I am mending So that I can set up the chief of the day. the dr says it was the unexpected News of mrs smiths return that had so happy an effect upon me as to Break my fever. I am languid & weak but hope to be well by the Time you return. I shall forward my next Letter to you, to be left at N york as it might not reach you in Philadelphia if you set out as soon in March as you propose. I would mention to you your Coupons for the year least it should slip your mind. I believe I mentiond in my last all that I could think of respecting domestick concerns. our Weather is so changeable that it retards the kind of Buisness which I should be glad to have compleated. this week we have had floods of rain, which has carried of the chief of the heavy snow which fell the week before. o I forgot to mention to mr Brisler to cut me some of the weeping willows, & put on Board any of the vessels comeing this way, some of mr Morriss peach tree Grafts. we have some young plumb trees which will answer for stocks. your Brother told me on monday Evening that the senate had made choice of mr Strong; I presume the House will concur tis an ill wind which blows no good to any one. the late failures in Boston have thrown Some buisness into the hands of our son he is well and grows very fat.
present me affectionatly to all my Friends particularly to mrs Washington whom I both Love and respect. Remember me to mrs otis and tell her that her sister Betsy complains that she does not write to her. a kiss to miss Harriot, tell her she must find out how I sent it. your Mother desires to be rememberd to you. one day last week whilst I was the most sick, the severest N East snow storm came that we have had through the winter. we could not pass with a carriage, and I desired my People not to let her know how ill I was as she could not get to See me, but no sooner was there a foot tract than she put on stockings over her shoes, and I was astonishd to hear her voice below stairs. she has had better health than for some years past
Adieu all Friends send their Regards / ever yours
A Adams
